Citation Nr: 1711513	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  14-34 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for cerebrovascular accident.

2. Entitlement to service connection for myocardial infarction to include as secondary to herbicide agents exposure.

3. Entitlement to service connection for Parkinson's disease to include as secondary to herbicide agents exposure.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1968 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2016, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in the U.S. Navy and his ship, the USS Saratoga, was stationed in deep waters off the coast of Vietnam but did not dock at any port in Vietnam and he did not set foot in Vietnam; and as such he is not presumed to have been exposed to herbicide agents.

2. The Veteran's cerebrovascular accident did not manifest during, or as a result of active military service.

3. The Veteran's myocardial infarction is not related to any event in service, to include exposure to herbicide agents, and it was not present to a compensable degree within one year of separation from service.

4. The Veteran's Parkinson's disease is not related to any event in service, to include exposure to herbicide agents, and it was not present to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for cerebrovascular accident are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a myocardial infarction are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of letters sent in August 2011, September 2011, and January 2012, prior to the RO's initial unfavorable decision.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise.  Indeed, while the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), the Board finds it is unnecessary to obtain the records underlying the Veteran's award of such benefits.  As detailed below, this case turns on the lack of an in-service event.  There is no reasonable possibility that records from the SSA could substantiate the claim, and therefore, a remand is to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) there is insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran has been diagnosed with the claimed disabilities, there is no persuasive evidence of record of any in-service event, injury, or disease to which to relate those disabilities.  Therefore, an examination is not necessary in order to make a decision in this case.

The Veteran was also provided an opportunity to set forth his contentions during a Board video hearing in November 2016, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  The Board held open the record for an additional 60 days to permit the Veteran to submit research and a medical opinion to support his cerebrovascular accident claim but no such evidence was submitted.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  38 C.F.R. § 3.309(e).  

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)(West 2014).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. §3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure. 66 Fed. Reg. 23166 (2001); 38 U.S.C. §1116(a)(1)(A)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii)(2016); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. § 3.307(a) (2016), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.

However, in April 2015, the United States Court of Appeals for Veterans Claims found VA's definition of inland waterways, specifically that it excluded Da Nang harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The Board notes that, while the decision in Gray found the definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United States Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt a conventional definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.a.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) ("Evidence of a prolonged period without medical complaint can be considered"); Gagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Claim for Cerebrovascular Accident

The Board finds that service connection for the Veteran's cerebrovascular accident has not been established by the evidence on record.

The Veteran contends that his cerebrovascular accident in 2001 is the result of an incident that occurred in service.  The Veteran claims that he was punched in the face while sleeping onboard the USS Saratoga.  The Veteran stated that he was hit so hard that he lost a tooth in the incident.  He also claims that he has had migraines since this incident, and he has been treating them with aspirin.  The Veteran contends that the hit to his head destroyed synapses in his brain and his continuous migraines created an atmosphere that was ripe for the cerebrovascular accident.  See November 2016 Board Hearing Transcript.

The Veteran's service treatment records are extensive and negative for any report of the incident mentioned above.  Specifically, the Veteran's dental records from July 1968 through June 1972 do not indicate any trauma to the mouth or teeth.  The service treatment records are also negative for any complaints of migraines.  Additionally, the Veteran's separation examination in June 1972 does not contain any indication of abnormal head, face, neck, and scalp.  Also, the only part listed as abnormal for "mouth and throat" is tonsillitis.  The record further reflects that the Veteran's March 1982 enlistment examination for the reserves is negative, including the accompanying Report of Medical History which shows that the Veteran denied "frequent or severe headaches" and "head injury" but rather complained of "recent gain or loss of weight."  

VA treatment records are silent for any treatment of migraines leading up to the cerebrovascular accident in 2002.  In fact, there is no record of any related issues leading up to the cerebrovascular accident in 2002, about 30 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Unfortunately, the Board cannot find that the Veteran's assertion that he has experienced migraines in service and continuously since service credible.  As noted above, the Veteran's service treatment records are extensive.  At the outset, the Board points out that the Veteran did not report that he had migraines at his June 1972 separation examination or on his March 1982 medical history which tends to show that the Veteran did not have chronic episodes of migraines during service and continuously after service.  See Fed. R. Evid. 803(3) (providing that a contemporaneous statement as to a declarant's then-existing physical condition, such as at his service examinations (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).  The Veteran's assertions that he suffered from chronic migraines during and since service are inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran's service treatment records and reserve records are silent for any complaints of migraines.  In contrast, the Veteran's service treatment records show that the Veteran sought treatment numerous times during service for a wide variety of conditions, including some minor ones.  For example, the Veteran was seen for a sore throat in July 1968, October 1970, January 1971, May 1971, April 1972, May 1972, and June 1972, cold in March 1969, July 1969, and October 1969, boils in April 1969 and January 1972, burning urination/urethral discharge in August 1969, October 1969, and July 1971, tonsillitis in June 1972, ingrown toe nail in April 1972, back injury in January 1972, sprained ankle in January 1969, and stomach cramps/diarrhea in January 1970. "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The service treatment records tend to show that when the Veteran suffered from a condition, he sought treatment for the condition.  It is inconsistent with the Veteran's demonstrated behavior that he would suffer from chronic migraines and not complain or seek treatment for such migraines.  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of complaints and treatment is probative evidence that the Veteran did not suffer from chronic migraines in service and ever since service.  Consequently, the lay evidence regarding continuity of symptomatology cannot be deemed credible.  

Finally, there is no persuasive medical evidence linking the migraines to the onset of a cerebrovascular accident.  To the extent that the Veteran's spouse suggested that there was such a relationship at the Board hearing, this appears to be based on merely observing a temporal relationship as opposed to being based on expertise from her status as a registered nurse.  Temporal proximity is generally not a reliable indicator of a causal relationship.  See Cartwright v. Home Depot U.S.A., Inc., 936 F.Supp. 900, 906 (M.D. Fla. 1996) ("It is well settled that a causation opinion based solely on a temporal relationship is not derived from the scientific method and is therefore insufficient to satisfy the requirements of Fed. R. Evid. 702.").  In any event, the Board has found no credible evidence of continuity of migraine headaches from in service and ever since service so any link between the post-service cerebrovascular accident and migraine headaches would not otherwise provide a basis for service connection.  There is also no persuasive medical evidence in the record that otherwise links the Veteran's cerebrovascular accident to the Veteran's active military service or shows that the disease manifested to a compensable degree within a year of separation from military service.  Rather, the Veteran's claim for service connection consists of his own assertion that his cerebrovascular accident is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his cerebrovascular accident is a medically complex question.  The Veteran and his representative have not shown that they are qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, they are not competent to offer an opinion as to its etiology and their opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for the Veteran's cerebrovascular accident and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Claim for Myocardial Infarction and Parkinson's Disease

The Board finds that service connection for the Veteran's myocardial infarction and Parkinson's disease have not been established by the evidence on record.

The Veteran contends that his myocardial infarction in 2003 and his early onset Parkinson's disease is related to his exposure to toxins while in service.  The Veteran served on the USS Saratoga and he claims that he was forced to drink desalinated seawater that was contaminated with herbicides while the ship was anchored in the Gulf of Tonkin.  The Veteran claims that the herbicides used in Vietnam went from the ground into the water supply.  

The Veteran's service treatment records are negative for findings related to a myocardial infarction or Parkinson's disease.  Specifically, the Veteran's enlistment examination in March 1968 and separation examination in June 1972 indicated normal entries for the "heart" and "neurologic" system.  Additionally, the Veteran's examination for enlistment in the reserves in March 1982 also did not contain any abnormal findings for the "heart" or "neurologic" system.  The service treatment records indicated that the Veteran was in physically good health.

The Veteran was diagnosed with Parkinson's disease around the year 1987, about 15 years after the Veteran's separation from service.  See Board Hearing Transcript from November 2016.  The Veteran had a myocardial infarction in June 2003, more than 30 years after the Veteran's separation from service. 

Private treatment records from Total Patient Care, LLC in May 2012 show treatment for hypertension and Parkinson's disease through medication.  In the records, the doctor recommended that the Veteran consume a low cholesterol diet.

An Ischemic Heart Disease Disability Benefits Questionnaire was added to the record in December 2013.  The report included that the Veteran was diagnosed with myocardial infarction in July 2003.  The examiner reported that the ischemic burden could not be assessed as the patient was unable to do stress testing due to his Parkinson's disease.  The examination did not indicate that the myocardial infarction condition began in military service or within one year of separation from military service.

The Board finds that the preponderance of the evidence is against service connection for a myocardial infarction and Parkinson's disease on a presumptive basis.  The Veteran asserts that by virtue of the USS Saratoga being anchored in the Gulf of Tonkin, he was exposed to various herbicide agents, and therefore should be entitled to a presumption of herbicide exposure.

Based on information retrieved from the Defense Personnel Records Image Retrieval System (DPRIS) in January 2012, the USS Saratoga conducted Special Operations (SPECOPS) periods on Yankee Station in the Gulf of Tonkin in 1972 from May 18 to June 21, July 1 to July 16, July 28 to August 22, September 2 to September 19, September 29 to October 21, November 5 to December 8, and December 18 to January 8, 1973.

DPRIS also responded that they were unable to locate documentation which verifies that U.S. Navy ships transported, stored or used tactical herbicides in Vietnam.  The Defense Logistics Agency then named the Defense Supply Agency, acquired all tactical herbicides (Agent Orange) and arranged for transportation (primarily by rail) of the drums from the chemical companies manufacturing the herbicides to the port of embarkation.  Civil merchant ships then transported the herbicides to Thailand and the Republic of Vietnam.

The Board finds there is no question as to whether the Gulf of Tonkin could qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.  Further, VA maintains a list of ships that served on the inland waterways of Vietnam, and the USS Saratoga is not listed as a ship which:  operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the USS Saratoga operated in the Gulf of Tonkin during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deepwater harbor. Further, the Veteran does not contend that he went ashore in the Republic of Vietnam, either on leave or on duty.

The Veteran rather argues that he was exposed to herbicides by the water used on the USS Saratoga that was produced by evaporative distillation.  To support his argument, the Veteran cites to a study conducted by the Australian Department of Veteran's Affairs suggesting that Vietnam Veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  See November 2016 Board Hearing Transcript.  This is similar to the argument raised in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which the veteran argued that servicemembers serving offshore could have been exposed to Agent Orange through several mechanisms, such as "runoff" carrying toxic chemicals into the sea, "spray drift" transporting toxins via the wind, and the shipboard consumption of drinking water produced by evaporative distillation; the veteran cited the Australian study for support.

However, VA scientists and experts have noted many problems with the Australian study that caution against reliance on the study to change VA's long-held position regarding Veterans who served off shore.  First, as the authors of the Australian study themselves have noted, there was substantial uncertainty in their assumptions regarding concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by Veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  For the above mentioned reasons, VA has not revised the long-held interpretation of "service in Vietnam." Id. 

Thus, there is no probative Service Department evidence of herbicide agent exposure from exposure to herbicide-contaminated water.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  The Veteran is not competent to attest that his drinking water was contaminated with herbicide agents.  He has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were in the water used by his ship.  See Layno, 6 Vet.App. at 469-70 (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  Thus, there is no persuasive, competent and credible evidence that substantiates that the Veteran was exposed to herbicide agents.   

The Veteran's claims for service connection of myocardial infarction and Parkinson's disease are also denied on a direct basis.  First, there is no evidence of any heart conditions or any indication of issues with the nervous system while in service.  As noted above, the Veteran's March 1968, June 1972, and March 1982 examinations show normal "heart" and "neurologic" system.  There is no record of any heart conditions or nervous system conditions until the Veteran's myocardial infarction more than 30 years after his separation from service, and his diagnosis for Parkinson's disease almost 15 years after service.  Such a lapse in time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that otherwise links the Veteran's myocardial infarction or Parkinson's disease to his active military service.

Based on the evidence of record, the Board concludes that entitlement to service connection for myocardial infarction and Parkinson's disease cannot be awarded.  There is no competent persuasive evidence of record to show that the Veteran was exposed to herbicide agents during service and those disabilities have not otherwise been related to any event or injury in service.  None of the claimed disabilities have been related directly to service, nor were they present to a compensable degree within one year of separation.  While myocardial infarction and Parkinson's disease can be presumptively related to herbicide agents exposure, the Veteran's alleged exposure has not been substantiated.  To the extent the Veteran relies on the presence of the USS Saratoga in the Gulf of Tonkin, the presumption of exposure to herbicide agents, and the presumption of service connection do not attach as service per se in the Gulf of Tonkin is not considered service in the Republic of Vietnam.  Thus, service connection cannot be awarded pursuant to 38 C.F.R. § 3.309(e).  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cerebrovascular accident is denied.

Entitlement to service connection for myocardial infarction to include as secondary to herbicide agents exposure is denied.

Entitlement to service connection for Parkinson's disease to include as secondary to herbicide agents exposure is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


